J. F. Daly, J.
The 2249th section of the Code provides that the justice in his final order must award to the petitioner the costs of the special proceeding. The 2250th section provides that “costs, when allowed .... must be at the rate allowed by law in .... a district court, and are limited in like manner.”
Costs are allowed by law in the district courts according to the amount of the money judgment recovered (Act of 1857, c. 344, § 70). In summary proceedings the landlord recovers no judgment; he obtains- a final order awarding the possession of the property and the removal of the occupant. It cannot be claimed that the value of the property is to determine the amount of costs. Appellant urges that the amount of rent found to be due is to be regarded as a recovery for the *473purpose of awarding costs; but the landlord recovers no rent; he must bring his action for it, notwithstanding his recovery of the possession of the land.
The framers of the Code have not made the provision they obviously intended, and we should be usurping the province of the legislature if we attempted to remedy the defect.
The judgment should be affirmed, with costs of appeal.
Charles P. Daly, Ch. J., and Van Hoesen, J., concurred.
Order affirmed, with costs of appeal.